       Case 2:19-cv-01951-GMN-EJY Document 91 Filed 03/10/21 Page 1 of 2



 1   CHRISTINA MUNDY-MAMER, ESQ.
     Nevada Bar No. 13181
 2   RENEE M. FINCH, ESQ.
     Nevada Bar No. 13118
     MESSNER REEVES LLP
 3   8945 W. Russell Road, Suite 300
     Las Vegas, Nevada 89148
 4   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
 5   E-mail: cmamer@messner.com
             rfinch@messner.com
 6
     Attorneys for Defendants,
 7   Anderson Financial Services, LLC,
     Andrew “Toby” Mathis, Clint Coons,
 8   and Michael Bowman

 9
                                  UNITED STATES DISTRICT COURT
10                         DISTRICT OF NEVADA, SOUTHERN DIVISION
11
      KATELYN WHITTEMORE, an individual,
12                                                      Case No. 2:19-cv-01951-GMN-EJY
                           Plaintiff,
13    vs.                                        STIPULATION AND ORDER
                                                 EXTENDING TIME TO RESPOND TO
14    ANDREW “TOBY” MATHIS, an individual, PLAINTIFF’S SECOND AMENDED
      CLINT COONS, an individual, MICHAEL COMPLAINT
15    BOWMAN, an individual, RAYMOND
      “KENNER” FRENCH, an individual, VAST (SECOND REQUEST)
16    HOLDINGS GROUP, LLC, doing business as a
      Nevada limited-liability company; ANDERSON
      FINANCIAL SERVICES, LLC, doing business
17    as a foreign Washington limited-liability
      company; VAST SOLUTIONS GROUP, INC., a
18    Nevada Corporation, VAST FINANCIAL
      SOLUTIONS, INC., a Nevada Domestic
19    Corporation; GRAPHENE ADVISORS LLC, A
      Nevada Limited Liability Company, VAST
      SOLUTIONS GROUP, LLC, a Washington
20    Limited Liability Company; and Anderson
      Investment Consultants, LLC; DOES 1-100,
21    inclusive,

22                         Defendants.
            Plaintiff, Kaitlyn Whittemore and Defendants, Anderson Financial Services, LLC, Andrew
23
                                               {04689879 / 1}
24
       DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S STIPULATION AND ORDER EXTENDING
25              TIME TO RESPOND TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                          (SECOND REQUEST)
26

27
          Case 2:19-cv-01951-GMN-EJY Document 91 Filed 03/10/21 Page 2 of 2



 1
     “Toby” Mathis, Clint Coons, and Michael Bowman, by and through counsel of record, hereby
 2   stipulate and agree that Defendants Anderson Financial Services, LLC, Andrew “Toby” Mathis,
 3   Clint Coons, and Michael Bowman1 will be granted an extension until April 15, 2021 to file and

 4   serve a response to Plaintiff’s Second Amended Complaint [ECF 45].

              This request is made in good faith and not for the purpose of delay.
 5
     DATED: March 9, 2021                                    MESSNER REEVES LLP
 6
                                                             BY: /S/ CHRISTINA MUNDY-MAMER
 7                                                           CHRISTINA MUNDY-MAMER, ESQ.
                                                             RENEE M. FINCH, ESQ.
 8                                                           8945 W. Russell Road, Suite 300
                                                             Las Vegas, Nevada 89148
                                                             Attorneys for Defendants,
 9                                                           Anderson Financial Services, LLC,
                                                             Andrew “Toby” Mathis, Clint Coons,
10                                                           and Michael Bowman

11                                                           MULLINS & TRENCHAK

12                                                           BY: /S/ PHILIP J. TRENCHAK
                                                             PHILIP J. TRENCHAK, ESQ.
13                                                           VICTORIA MULLINS, ESQ.
                                                             1614 S. MARYLAND PARKWAY
14                                                           LAS VEGAS, NV 89104
                                                             Attorneys for Plaintiff
15                                                           And
16                                                           HKM EMPLOYMENT ATTORNEYS, LLP

17                                                           JENNY FOLEY, ESQ.
                                                             1785 EAST SAHARA, SUITE 300
18                                                           LAS VEGAS, NEVADA 89104

19       ORDER                                               Attorneys for Plaintiff

20       IT IS SO ORDERED this 10th                 March
                               ___ day of__________________________, 2021.

21       ___________________________________
         ELAYNA J. YOUCHAH
22       UNITED STATES MAGISTRATE JUDGE
     1
23       Mr. Bowman executed a Waiver of the Service of Summons on February 10, 2021.
                                                    {04689879 / 1}
24       DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S STIPULATION AND ORDER EXTENDING
                  TIME TO RESPOND TO PLAINTIFF’S SECOND AMENDED COMPLAINT
25                                             (SECOND REQUEST)

26

27
